                                                               Case 2:18-cv-02034-APG-CWH Document 12 Filed 02/19/19 Page 1 of 2




                                                           1     FISHER & PHILLIPS LLP
                                                                 DAVID B. DORNAK, ESQ.
                                                           2     Nevada Bar No. 6274
                                                           3     HOLLY E. WALKER, ESQ.
                                                                 Nevada Bar No. 14295
                                                           4     300 South Fourth Street, Suite 1500
                                                                 Las Vegas, NV 89101
                                                           5     Telephone: (702) 252-3131
                                                                 Facsimile: (702) 252-7411
                                                           6     E-Mail: ddornak@fisherphillips.com
                                                           7     E-Mail: hwalker@fisherphillips.com
                                                                 Attorneys for Defendant, Hydro Conduit, LLC,
                                                           8     d/b/a Rinker Materials Hydro Conduit

                                                           9                         UNITED STATES DISTRICT COURT
                                                          10                                DISTRICT OF NEVADA

                                                          11
                                                                 ANTWION D. HANKINS, an individual,         )    Case No. 2:18-cv-02034-APG-CWH
FISHER & PHILLIPS LLP
                        300 S Fourth Street, Suite 1500




                                                          12                                                )
                          Las Vegas, Nevada 89101




                                                                                            Plaintiff,      )    STIPULATION AND ORDER TO
                                                          13                                                )    EXTEND TIME TO RESPOND TO
                                                                 vs.                                        )    COMPLAINT (Second Request)
                                                          14                                                )
                                                                  HYDRO CONDUIT, LLC, d/b/a RINKER )
                                                          15      MATERIALS HYDRO CONDUIT, a                )
                                                                  foreign limited-liability company; DOES I )
                                                          16
                                                                  through X, inclusive; ROE                 )
                                                          17      CORPORATIONS I through X, inclusive, )
                                                                                                            )
                                                          18                               Defendant(s).    )
                                                          19     ____________________________________ )

                                                          20            IT IS HEREBY STIPULATED AND AGREED by the parties’ counsel of record

                                                          21     that Defendant will have an extension of time, up to and including March 8, 2019, to

                                                          22     answer or otherwise respond to Plaintiff’s Complaint. Defense counsel has only recently

                                                          23     been retained and needs additional time to review the matter.

                                                          24     ///

                                                          25     ///

                                                          26     ///

                                                          27     ///

                                                          28     ///
                                                                                                           -1-
                                                                 FPDOCS 34928276.1
                                                               Case 2:18-cv-02034-APG-CWH Document 12 Filed 02/19/19 Page 2 of 2




                                                           1     This is the second request for an extension of this deadline.

                                                           2      HATFIELD & ASSOCIATES, LTD                      FISHER & PHILLIPS LLP
                                                           3
                                                                  By: /s/ Trevor J. Hatfield, Esq.                By: /s/ Holly E. Walker, Esq.
                                                           4         Trevor J. Hatfield, Esq.                       David B. Dornak, Esq.
                                                                     703 South Eighth Street                        Holly E. Walker, Esq.
                                                           5         Las Vegas, NV 89101                            300 South Fourth Street, Suite 1500
                                                                     Attorneys for Plaintiff,                       Las Vegas, NV 89101
                                                           6         Antwion D. Hankins                             Attorneys for Defendant, Hydro
                                                           7                                                        Conduit, LLC, d/b/a Rinker Materials
                                                                                                                    Hydro Conduit
                                                           8
                                                                                                       IT IS SO ORDERED:
                                                           9
                                                                                                       ______________________________________
                                                          10
                                                                                                       UNITED
                                                                                                       United   STATES
                                                                                                              States    DISTRICT
                                                                                                                     Magistrate    JUDGE
                                                                                                                                Judge
                                                          11                                                  February 21, 2019
FISHER & PHILLIPS LLP




                                                                                                       Dated:__________________________
                        300 S Fourth Street, Suite 1500




                                                          12
                          Las Vegas, Nevada 89101




                                                          13

                                                          14

                                                          15

                                                          16

                                                          17

                                                          18
                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28
                                                                                                            -2-
                                                                 FPDOCS 34928276.1
